NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN ALEXIS, AKA Blagoy Petrov                 No. 15-55688
Alexiev,
                                                D.C. No. 2:14-cv-09054-ODW-SH
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

FEDERAL BUREAU OF
INVESTIGATION, The United States,
official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                          Submitted September 27, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Brian Alexis, AKA Blagoy Petrov Alexiev, appeals pro se from the district

court’s judgment dismissing his action alleging federal and state law claims arising

from defendants’ alleged failure to investigate and prosecute an attempted murder.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on

the basis of the statute of limitations. Ventura Mobilehome Cmtys. Owners Ass’n

v. City of San Buenaventura, 371 F.3d 1046, 1050 (9th Cir. 2004). We affirm.

      The district court properly dismissed Alexis’ action as time-barred because

the statute of limitations defense for his claims appears on the face of his

complaint. See Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir. 1980)

(district court may dismiss a claim “[i]f the running of the statute is apparent on the

face of the complaint” and the assertions of the complaint do not permit a showing

that the statute was tolled); see also Sharkey v. O’Neal, 778 F.3d 767, 773 (9th Cir.

2015) (California’s three-year statute of limitations for actions based upon

liabilities created by statute applies to claims under Title II of the Americans with

Disabilities Act); Canatella v. Van De Kamp, 486 F.3d 1128, 1132-33 (9th Cir.

2007) (stating that California’s two-year statute of limitations for personal injury

actions applies to § 1983 claim, and claim “accrues when the plaintiff knows or has

reason to know of the injury which is the basis of the action” (citation and internal

quotation marks omitted)); Van Strum v. Lawn, 940 F.2d 406, 410 (9th Cir. 1991)

(forum state’s statute of limitations for personal injury actions applies to Bivens

claim).

      AFFIRMED.




                                          2                                     15-55688